DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/16/2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 6 “the exterior” should be amended to –an exterior–.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what scope the recitation “corresponding” intends to entail.
Claim 1 is further indefinite because it is unclear whether the term “the respective mounting hole”, lines 14-15 and “a respective mounting hole” recited in line 21 are referring to the a plurality of mountings holes or to some other mounting holes because they are given inconsistent designations. Thus, making it unclear how many mounting holes are being claimed.
Claim 8 is indefinite because it is unclear whether the Applicant is referring a respective opening of the two openings or some other openings. Claim 10 contains similar issue.

Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a safety handle device. However, the prior art of record have failed to teach at least the combination of the safety handle device adapted to be installed on a wall, said safety handle device comprising: a handle tube unit adapted to be disposed at a spacing from the wall and formed with a tube channel that extends along an axis of said handle tube unit, and that has two openings opposite along the axis of said handle tube unit, said handle tube unit having a plurality of mounting holes that are in communication with said tube channel; a plurality of joint members respectively in position to said mounting holes and detachably disposed in said tube channel of said handle tube unit, each joint member having an engaging bore that is in alignment and communication with the respective mounting hole; and a plurality of support tube units joined to said joint members respectively and coupled detachably to said handle tube unit, each support tube unit including a support tube subunit, a fastening member, a securing seat, and a securing member, said support tube subunit being in aligned with a respective mounting hole and detachably coupled to an outer surface of said handle tube unit, said fastening member passing from an interior of said support tube subunit through the respective mounting hole of said handle tube unit and engaged detachably with said engaging bore of the respective joint member, said securing seat being adapted to be fixed to the wall and connected to said support tube subunit, said securing member extending detachably into said support tube subunit and connected detachably to said securing seat; wherein, for each support tube unit, said support tube subunit has a pedestal connected to said securing seat, a support tube welded to said pedestal and extending to said handle tube unit, and an insert piece disposed in the interior of and welded to said support tube, said fastening member passing through said insert piece as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631